 



Exhibit 10.1

EMPLOYMENT AGREEMENT

      AGREEMENT, entered into as of January 1, 2002 (the “Effective Date”) by
and between Koger Equity, Inc., a Florida corporation (together with its
successors and assigns, the “Company”), and Thomas J. Crocker (the “Executive”);

W I T N E S S E T H :

      WHEREAS, the Company and the Executive are parties to an Employment
Agreement effective as of February 17, 2000 (the “Prior Employment Agreement”);

      WHEREAS, the Company desires to continue to employ the Executive as its
Chief Executive Officer, to have the Executive continue to serve as a member of
the Company’s Board of Directors (the “Board”), and to enter into a new
agreement embodying the terms of his employment; and

      WHEREAS, the Executive desires to accept such continued employment with
the Company, and continued service on the Board, subject to the terms and
provisions of this Agreement.

      NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (the “Parties”)
agree as follows:

      1. Definitions. Capitalized terms not otherwise defined herein shall have
the meanings set forth in Exhibit A.

      2. Term. The Parties hereby agree that the Prior Employment Agreement is
terminated and superseded, as of the Effective Date, to the extent provided in
Section 15(a) hereof. As of the Effective Date, neither the Company nor the
Executive shall have any rights or obligations pursuant to the Prior Employment
Agreement, except as otherwise provided herein (including, without limitation,
in Section 15(a) hereof). The Company hereby employs the Executive under this
Agreement, and the Executive hereby accepts such employment for a term
commencing as of the Effective Date and ending on December 31, 2004 (the
“Original Term”); provided, however, that the term of employment hereunder shall
thereafter be automatically extended for an unlimited number of additional
one-year periods (each, an “Additional Term;” the Original Term and any
Additional Terms collectively, the “Term”) unless, at least 90 days prior to the
expiration of the Term, either Party gives notice to the other that such Party
is electing not to so extend the Term. Notwithstanding the foregoing, the Term
may be earlier terminated in strict accordance with the provisions of Section 7
hereof.

      3. Positions, Duties and Location.

                (a) During the Term, the Executive shall serve as the Chief
Executive Officer of the Company; shall have all authorities, duties and
responsibilities customarily exercised by an individual serving as the Chief
Executive Officer at an entity of the size and nature of the Company; shall have
such other duties, authorities and responsibilities as the Board may from

1



--------------------------------------------------------------------------------



 



time to time reasonably designate, consistent with the foregoing; shall report
solely and directly to the Board and its Chairman; and shall serve as a member
of the Board (unless the shareholders of the Company fail to reelect him to the
Board at a meeting of shareholders at which the Company recommends his
election).

                (b) During the Term, the Executive shall devote substantially
all of his business time and efforts to the business and affairs of the Company.
However, nothing shall preclude the Executive from the following (provided that
on or prior to the date that this Agreement is fully executed, the Executive
gives the Board or its Chairman a complete list of all boards of business
entities, trade associations and charitable organizations on which the Executive
currently serves as well as any other business, charitable or community
activities of the Executive on which the Executive spends a substantial amount
of time): (i) serving on the boards of a reasonable number of business entities,
trade associations and charitable organizations (provided that the Executive
shall give the Board or its Chairman prior written notice before joining any new
business board after the date that this Agreement is fully executed),
(ii) engaging in charitable activities and community affairs, (iii) accepting
and fulfilling a reasonable number of speaking engagements, (iv) managing his
personal investments and affairs and (v) assisting with the liquidation of the
Crocker Realty Trust Inc., Crocker & Associates L.P., and their Affiliates;
provided that such activities do not either individually or in the aggregate
interfere with the proper performance of his duties and responsibilities
hereunder and are not likely to be contrary to the Company’s interests.

                (c) During the Term, the Executive’s principal office, and
principal place of employment, shall be in Boca Raton, Florida.

      4. Base Salary. Commencing as of the Effective Date, the Executive shall
receive an annualized base salary of $325,000, payable in accordance with the
regular payroll practices applicable to senior executives of the Company
generally, but no less frequently than monthly (“Base a Salary”). The Base
Salary shall be reviewed no less frequently than annually during the Term for
increase in the discretion of the Board (or its compensation committee). The
Base Salary shall not be decreased at any time, or for any purpose, during the
Term (including, without limitation, for the purpose of determining benefits due
under Section 7 hereof) without the prior written consent of the Executive.

      5. Incentive Awards. During the Term, the Executive shall be a participant
in the Compensation Plan for Senior Officers of Koger Equity (the “Plan”), and
shall accordingly be entitled to receive annual cash bonuses and annual
long-term incentive awards in accordance with the Plan. No amendment of the
Plan, or of the terms of any award granted under the Plan, that is adverse to
the interests of the Executive shall be effective as to bonuses and awards
granted to, or earned by, the Executive during the Term.

      6. Other Benefits.

                (a) Employee Benefits. During the Term, the Executive shall be
entitled to participate in all employee benefit plans, programs and arrangements
made available to other senior executives of the Company generally, including,
without limitation, pension, profit-sharing, income deferral, savings, 401(k),
and other retirement plans or programs, medical,

2



--------------------------------------------------------------------------------



 



dental, vision, prescription drug, hospitalization, short-term and long-term
disability and life insurance plans and programs, accidental death and
dismemberment protection, travel accident insurance, and any other employee
benefit plan, program or arrangement that may from time to time be made
available to other senior executives of the Company generally, including any
plans, programs or arrangements that supplement the above-listed types of plans,
programs or arrangements, whether funded or unfunded, subject to the terms of
the applicable plan documents and generally applicable Company policies, in each
case on terms and conditions that are no less favorable to him than those
applying to other senior executives of the Company generally. To the extent that
post-retirement welfare and other benefits then exist, the Executive shall be
entitled to post-retirement welfare and other benefits on terms and conditions
that are no less favorable to him than those applying to other senior executives
of the Company generally. Nothing in this Section 6(a) shall be construed to
require the Company to establish or maintain any particular employee or
post-retirement benefit plan, program or arrangement except as expressly set
forth elsewhere in this Agreement. The Company may, to the extent consistent
with the foregoing, alter, modify, supplement or delete its employee and
post-retirement benefit plans at any time as it sees fit without recourse by the
Executive.

                (b) Fringe Benefits, Perquisites and Vacations. During the Term,
the Executive shall be entitled (i) to participate in all fringe benefits and
perquisites made available to other senior executives of the Company generally,
in each case on terms and conditions that are no less favorable to him than
those applying to other senior executives of the Company generally and (ii) to
no less than five weeks’ paid vacation per calendar year (pro-rated for partial
calendar years) which, if not used, may be carried over from year to year with
the approval of the Board.

                (c) Reimbursement of Business and Other Expenses. The Executive
shall be promptly reimbursed for all expenses reasonably incurred by him in
connection with his service under this Agreement, subject to documentation in
accordance with reasonable policies applying to senior executives of the Company
generally. Such reimbursable expenses will include the expenses (including,
without limitation, transportation, meals and lodging costs) incurred by the
Executive for travel between the Company’s offices. The Company shall also
promptly pay any and all reasonable expenses (including, without limitation,
attorneys’ fees and other charges of counsel) incurred by the Executive on or
prior to the 30th day following the date this Agreement is signed in connection
with entering into these employment arrangements.

      7. Termination of Employment.

                (a) Termination Due to Death or Disability. In the event that
the Executive’s employment hereunder is terminated prior to expiration of the
Term due to his death or Disability, the Executive, his estate or his
beneficiaries (as the case may be) shall be entitled to the following:

                     (i) an amount equal to his annual Base Salary on the
Termination Date, payable in a lump sum (without discount) as soon as
practicable following the Termination Date;

3



--------------------------------------------------------------------------------



 



                     (ii) an annual cash bonus under the Plan for the year of
termination, determined and paid at the end of such year (x) as if the
Executive’s employment hereunder had continued, (y) as if “target” performance
levels had been attained on all individual performance goals and (z) using
actual performance as against corporate goals (i.e., shareholder return and
FFO), provided that the amount actually paid shall be prorated based on the
number of days during the year of termination on which the Executive was
employed by the Company;

                     (iii) with respect to long-term incentive awards granted to
the Executive under Section 5 hereof, (A) if the applicable performance period
ended on or prior to the Termination Date, any earned but unvested share units
shall vest as of the Termination Date, (B) if the applicable performance period
did not end on or prior to the Termination Date, the number of share units
earned by the Executive shall be determined as of such date as if the
performance period had ended on such date (with rates of return accordingly
measured over the shortened performance period rather than the originally
scheduled three-year performance period), and any units earned shall vest as of
such date, provided that the number of units earned and vested pursuant to this
sub-clause (B) shall be prorated based on the total number of days in the
shortened performance period as compared with the total number of days in the
originally scheduled three-year performance period, and (C) except to the extent
otherwise provided in an applicable deferral election of the Executive, any
share unit that vests pursuant to this clause (iii) shall pay out promptly after
vesting; and

                     (iv) the benefits described in Section 7(h) hereof.

Neither Party may terminate the Executive’s employment hereunder for Disability
without first giving 15 days’ written notice of such termination to the other
Party.

                (b) Termination for Cause.

                     (i) No termination of the Executive’s employment hereunder
for Cause shall be effective as a termination for Cause unless the provisions of
this Section 7(b)(i) shall first have been complied with. The Executive shall be
given written notice by the Board of its intention to terminate him for Cause,
such notice (the “Cause Notice”) (x) to state in reasonable detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based, (y) to be given no later than 180 days after the
Board first learns of such circumstances and (z) to include a copy of a
resolution duly adopted by at least two-thirds of the entire membership of the
Board at a meeting of the Board which was called for the purpose of considering
such termination and at which the Executive and his representative had the right
to attend and address the Board, finding that, in the good faith determination
of the Board, Cause to terminate the Executive’s employment hereunder on the
stated grounds existed. The Executive shall have 10 days after receiving such
Cause Notice in which to cure such grounds to the extent such cure is possible.
To the extent cure is not possible, the Executive’s employment hereunder shall
be terminated as of the 10th day after receiving the Cause Notice. If he fails
to cure such grounds within the permitted 10 day period, as determined in good
faith by the Board, the Executive’s employment hereunder shall be terminated as
of the 10th day after receiving the Cause Notice. Any determination by the Board
that Cause existed, or that cure was not achieved, shall (for avoidance of
doubt) be subject to de novo review, at the Executive’s election, through
arbitration in accordance with Section 13 hereof.

4



--------------------------------------------------------------------------------



 



                     (ii) In the event that the Executive’s employment hereunder
is terminated for Cause in accordance with Section 7(b)(i) hereof prior to the
expiration of the Term, (A) he shall be entitled to the benefits described in
Section 7(h) hereof, (B) he shall not receive any annual cash bonus under
Section 5 hereof for the year of termination and (C) with respect to the
long-term incentive awards granted to him under Section 5 hereof, any share
units that are not both earned and vested as of the Termination Date shall
immediately be forfeited.

                (c) Termination Without Cause. In the event that the Executive’s
employment hereunder is terminated by the Company prior to the expiration of the
Term other than (x) for Disability or death in accordance with Section 7(a)
hereof; or (y) for Cause in accordance with Section 7(b)(i) hereof, he shall,
subject to the provisions of Section 7(j) hereof, be entitled to:

                     (i) an amount, payable in a lump sum as soon as practicable
following the Termination Date, equal to the product of (z) the sum of his
annual Base Salary at the rate in effect as of the Termination Date plus an
amount equal to the average annual cash bonus earned by him for the three
(3) calendar years prior to the Termination Date (or for all consecutive full
calendar years of employment if he was employed by the Company for fewer than
three (3) full calendar years), multiplied by (y) the number of whole months
remaining in the Term (but not less than 24) divided by (z) 12;

                     (ii) an annual cash bonus under the Plan for the year of
termination, determined and paid at the end of such year (x) as if the
Executive’s employment hereunder had continued, (y) as if “target” performance
levels had been attained on all individual performance goals and (z) using
actual performance as against corporate goals (i.e., shareholder return and
FFO), provided that the amount actually paid shall be prorated based on the
number of days during the year of termination on which the Executive was
employed by the Company;

                     (iii) with respect to long-term incentive awards granted to
the Executive under Section 5 hereof, (A) if the applicable performance period
ended on or prior to the Termination Date, any earned but unvested share units
shall vest as of the Termination Date, (B) if the applicable performance period
did not end on or prior to the Termination Date, the number of share units
earned by the Executive shall be determined as of such date as if the
performance period had ended on such date (with rates of return accordingly
measured over the shortened performance period rather than the originally
scheduled three-year performance period), and any units earned shall vest as of
such date, without proration, and (C) except to the extent otherwise provided in
an applicable deferral election of the Executive, any share unit that vests
pursuant to this clause (iii) shall pay out promptly after vesting;

                     (iv) continued participation, for the Executive and his
dependents, through the later of the end of the Original Term and the second
anniversary of the Termination Date, in all medical, dental, vision,
prescription drug, hospitalization and health insurance coverages and benefits
in which they were participating as of the Termination Date, on terms and
conditions that are no less favorable to them than those that apply to other
participants generally, and with continuation coverage benefits under group
health plans as required by the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, commencing following such period, provided, that such
entitlements shall be reduced to the extent that equivalent coverages and
benefits (determined on a coverage-by-coverage and benefit-by-benefit basis) are

5



--------------------------------------------------------------------------------



 



provided under the plans, programs or arrangements of a subsequent employer, and
provided, further, that to the extent that the Executive, or any of his
dependents, is precluded from continuing full participation in any coverage or
benefit as provided in this Section 7(c)(v), the Executive shall be entitled to
the after-tax economic equivalent of any coverage or benefit foregone, for which
purpose the economic equivalent shall be deemed to be the total cost of
obtaining such coverage or benefit on an individual basis, with payment of such
after tax economic equivalent to be made quarterly in advance, without discount;
and

                     (v) the benefits described in Section 7(h) hereof.

                (d) Termination for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, on 10 days’ notice to the Company, if he
first provides the Company with a Notice of Termination for Good Reason and if
the grounds claimed in such notice to constitute Good Reason are not corrected
prior to the date of requested cure set forth in such notice. Such notice, to
the extent based on any of clauses (i) through (v) of the definition of Good
Reason in Exhibit A, shall be provided within 90 days after the Executive first
learns of the occurrence of any of the events that are claimed in such notice to
constitute Good Reason. Any failure by the Executive to set forth in a Notice of
Termination for Good Reason any facts or circumstances that contribute to the
showing of Good Reason shall not waive any right of the Executive hereunder or
preclude him from asserting such fact of circumstances in enforcing his rights
hereunder. In the event that the Executive terminates his employment hereunder
for Good Reason prior to the expiration of the Term, he shall, subject to the
provisions of Section 7(j) hereof, have the same entitlements as provided under
Section 7(c) hereof in the case of a termination by the Company without Cause.

                (e) Voluntary Termination. In the event that the Executive
terminates his employment hereunder prior to the expiration of the Term on his
own initiative, other than for death, Disability or for Good Reason, (i) he
shall be entitled to the benefits described in Section 7(h) hereof and (ii) his
annual cash bonus under Section 5 hereof for the year of termination, and any
long-term incentive award under Section 5 hereof that is not both earned and
vested, shall be treated as described in Section 7(b)(ii) hereof.

                (f) Change in Control. In the event that the Executive’s
employment hereunder (x) is terminated in anticipation of, or within twelve
months following, a Change in Control and (y) such termination is governed by
Section 7(c) or (d) hereof (relating to terminations without Cause or for Good
Reason), then the Executive shall, subject to the provisions of Section 7(j)
hereof, be entitled to all of the benefits described in the applicable section;
provided, however, that in lieu of the amount described in Section 7(c)(i)
hereof, the Executive shall be entitled to an amount, payable in a lump sum as
soon as practicable following the Termination Date, equal to three times the sum
of (x) his annual Base Salary at the rate in effect as of the Termination Date
plus (y) the average annual cash bonus earned by him for the three calendar
years prior to the Termination Date (or for all consecutive full calendar years
of employment if he was employed with the Company for fewer than three full
calendar years). Such amount shall be paid in consideration of the Executive
agreeing to the restrictions contained in Section 10 hereof.

6



--------------------------------------------------------------------------------



 



                (g) Expiration of the Term. In the event that the Executive’s
employment hereunder terminates by expiration of the Term pursuant to notice of
non-extension in accordance with Section 2 hereof, the Executive shall be
entitled to:

                     (i) with respect to long-term incentive awards granted to
the Executive under Section 5 hereof, (A) if the applicable notice of
non-extension was given by the Company, (x) if the applicable performance period
ended on or prior to the Termination Date, any earned but unvested share units
shall vest as of the Termination Date, (y) if the applicable performance period
did not end on or prior to the Termination Date, the number of share units
earned by the Executive shall be determined as of such date as if the
performance period had ended on such date (with rates of return accordingly
measured over the shortened performance period rather than the originally
scheduled three-year performance period), and any units earned shall vest as of
such date, without proration, and (z) except to the extent otherwise provided in
an applicable deferral election of the Executive, any share unit that vests
pursuant to this clause (i)(A) shall pay-out promptly after vesting; and (B) if
the applicable notice of non-extension was given by the Executive, (x) if the
applicable performance period ended on or prior to the Termination Date, any
earned but unvested share units shall vest as of the Termination Date, (y) if
the applicable performance period did not end on or prior to the Termination
Date, the number of share units earned by the Executive shall be determined as
of such date as if the performance period had ended on such date (with rates of
return accordingly measured over the shortened performance period rather than
the originally scheduled three-year performance period), and any units earned
shall vest as of such date, provided that the number of units earned and vested
pursuant to this clause (i)(B) shall be prorated based on the total number of
days in the shortened performance period as compared with the total number of
days in the originally scheduled three-year performance period and (z) except to
the extent otherwise provided in an applicable deferral election of the
Executive, any share unit that vests pursuant to this clause (i)(B) shall pay
out promptly after vesting; and

                     (ii) the benefits described in Section 7(h) hereof.

                (h) Miscellaneous. On any termination of the Executive’s
employment hereunder, he shall be entitled to:

                     (i) Base Salary through the Termination Date;

                     (ii) the balance of any annual, long-term, or other
incentive award earned (but not yet paid or forfeited) with respect to any
performance period ending on or before the Termination Date;

                     (iii) a lump-sum payment in respect of accrued but unused
vacation days (up to 25 days) at his Base Salary rate in effect as of the
Termination Date; and

                     (iv) other or additional benefits in accordance with
applicable plans, programs and arrangements of the Company and its Affiliates
(including, without limitation, Sections 5, 6 and 8 hereof; any Stock Option or
Restricted Stock agreement or award; and Sections 3(c) and 3(d) of the Prior
Employment Agreement and any agreements and arrangements entered into pursuant
to such sections).

7



--------------------------------------------------------------------------------



 



                (i) No Mitigation; No Offset. In the event of any termination of
the Executive’s employment hereunder, the Executive shall be under no obligation
to seek other employment or otherwise mitigate the obligations of the Company
under this Agreement, and there shall be no offset against amounts or benefits
due the Executive under this Agreement or otherwise (except as expressly set
forth in Section 7(c)(v) above) on account of (x) any Claim that the Company may
have against him, except upon the Company’s obtaining of a final unappealable
judgment against him or (y) any remuneration or other benefit earned or received
by the Executive after such termination. Any amounts due under this Section 7
are considered to be reasonable by the Company and are not in the nature of a
penalty. Notwithstanding the foregoing, the Company may offset amounts due the
Executive under this Agreement against any amounts then due under any loan made
by the Company to the Executive pursuant to any agreement entered into after the
Effective Date.

                (j) Release. As a condition to receiving the payments and
benefits described in Section 7(c), (d) or (f) hereof, the Executive must
execute, deliver to the Company, and not revoke (within the time period
permitted by applicable law) a general release substantially in the form
attached hereto as Appendix I. No payments or benefits provided for in
Section 7(c), (d) or (f) hereof (other than payments and benefits that would
have been due, under Section 7(h) hereof, even if the termination of the
Executive’s employment had been for cause in accordance with Section 7(b)
hereof) will be made until the general release has become effective.

      8. Change in Control.

                (a) In the event that a Change in Control occurs while the
Executive is employed hereunder, the Executive shall be entitled, at his
election, to the following with respect to his long-term incentive awards under
Section 5 hereof: (i) if the applicable performance period ended on or prior to
the date of such Change in Control, any earned but unvested share units shall
vest as of such date, (ii) if the applicable performance period did not end on
or prior to the date of such Change in Control, the number of share units earned
by the Executive shall be determined as of such date as if the performance
period had ended on such date (with rates of return accordingly measured over
the shortened performance period rather than the originally scheduled three-year
performance period), and any units earned shall vest as of such date, without
proration, and (iii) except to the extent otherwise provided in an applicable
deferral election of the Executive, any share unit that vests pursuant to this
clause (a) shall pay out promptly after vesting.

                (b) In the event that a Change in Control occurs, the Executive
shall be entitled to other or additional benefits (if any) in accordance with
applicable plans, programs and arrangements of the Company and its Affiliates
(including, without limitation, Section 3(d) of the Prior Employment Agreement
and any outstanding Stock Option).

                (c) Excise Tax. In the event that any payment or benefit made or
provided to or for the benefit of the Executive in connection with this
Agreement, his employment with the Company, or any termination of such
employment (a “Payment”) is determined to be subject to any excise tax (“Excise
Tax”) imposed by Section 4999 of the Code (or any successor to such Section),
the Executive shall be entitled to receive, prior to the time any Excise Tax is
payable with respect to such Payment (through withholding or otherwise), an
additional amount which,

8



--------------------------------------------------------------------------------



 



after the imposition of all income, employment, excise and other taxes thereon,
is equal to the sum of the Excise Tax on such Payment plus any penalty and
interest assessments associated with such Excise Tax. The determination of
whether any Payment is subject to an Excise Tax and, if so, the amount to be
paid to the Executive and the time of payment pursuant to this Section 8(c)
shall be made by an independent auditor (the “Auditor”) paid by the Company. The
Auditor shall be the Company’s regular independent auditor unless the Executive
reasonably objects to the use of that firm, in which event the Auditor shall be
a nationally recognized United States public accounting firm chosen by the
Executive in consultation with the Company. The Parties shall cooperate with
each other in connection with any Proceeding or Claim relating to the existence
or amount of any liability for Excise Tax. All expenses relating to any such
Proceeding or Claim (including reasonable attorneys’ fees and other expenses
incurred by the Executive in connection therewith) shall be paid by the Company,
promptly upon request by the Executive, and any such payment shall (for the
avoidance of doubt) be subject to gross-up under this Section 8(c) in the event
that the Executive is subject to Excise Tax on it.

      9. Indemnification.

                (a) If the Executive is made a party, is threatened to be made a
party, or reasonably anticipates being made a party, to any Proceeding by reason
of the fact that he is or was a director, officer, member, employee, agent,
manager, trustee, consultant or representative of the Company or any of its
Affiliates or is or was serving at the request of the Company or any of its
Affiliates, or in connection with his service hereunder, as a director, officer,
member, employee, agent, manager, trustee, consultant or representative of
another Person, or if any Claim is made, is threatened to be made, or is
reasonably anticipated to be made, against the Executive that arises out of or
relates to the Executive’s service in any of the foregoing capacities, then the
Executive shall promptly be indemnified and held harmless to the fullest extent
permitted or authorized by the Certificate of Incorporation or Bylaws of the
Company, or if greater, by applicable law, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorneys’ and other
professional fees and charges reasonably incurred, judgments, interest, expenses
of investigation reasonably incurred, penalties, fines, ERISA excise taxes or
penalties, and amounts paid or to be paid pursuant to settlements reasonably
entered into) incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, officer, member, employee, agent, manager, trustee, consultant or
representative of the Company or other Person and shall inure to the benefit of
his heirs, executors and administrators. The Executive shall be entitled to
prompt advancement of any and all costs and expenses (including, without
limitation, attorneys’ and other professional fees and charges) incurred by him
in connection with any such Proceeding or Claim, or in connection with seeking
to enforce his rights under this Section 9(a) hereof, any such advancement to be
made within 15 days after the Executive gives written notice, supported by
reasonable documentation, requesting such advancement. Such notice shall include
an undertaking by the Executive to repay the amount advanced if he is ultimately
determined not to be entitled to indemnification against such costs and
expenses. The Executive shall be deemed to have met any standard of conduct
required for indemnification unless the contrary shall be established by the
Company. Nothing in this Agreement shall operate to limit or extinguish any
right to indemnification, advancement of expenses, or contribution that the
Executive would otherwise have (including, without limitation, by agreement or
under applicable law).

9



--------------------------------------------------------------------------------



 



                (b) A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during the Term and thereafter until the sixth
anniversary of the Termination Date, providing coverage to the Executive that is
no less favorable to him in any respect (including, without limitation, with
respect to scope, exclusions, amounts, and deductibles) than the coverage then
being provided to any other present or former senior executive or director of
the Company. This Section 9(b) does not obligate the Company to maintain a
directors’ and officers’ liability insurance policy.

      10. Restrictive Covenants.

                (a) During the Term and at all times thereafter, the Executive
shall not, without the prior written consent of the Company, use any
Confidential Information for any purpose other than on the Company’s behalf or
divulge, disclose or make accessible to any other Person any Confidential
Information except (i) to the Company and its Affiliates, or to any authorized
agent or representative of any of them, (ii) in connection with performing his
duties hereunder, (iii) when required to do so by law or by a court,
governmental agency, legislative body, or arbitrator or other Person with
jurisdiction to order him to divulge, disclose or make accessible such
information, (iv) in the course of any Proceeding under Section 10(c) or 13
hereof, or (v) in confidence to an attorney or other professional advisor for
the purpose of securing professional advice. In the event that the Executive is
required to disclose any Confidential Information pursuant to clause (iii) or
(iv) of the immediately preceding sentence, he shall (A) promptly give the
Company notice that such disclosure is or may be made, and (B) cooperate with
the Company, at its reasonable request and sole expense, in seeking to protect
the confidentiality of the Confidential Information (including, in the event
that the Company shall have paid for the retention by him of his own counsel,
only disclosing that portion of the Confidential Information which he is advised
by such counsel is legally required). Upon any termination of his employment
with the Company, he shall immediately return or destroy all Confidential
Information that is in physical (including electronic) form and is then in his
possession, including all notes, copies, reproductions, summaries, analysis, and
extracts thereof then in his possession, provided that the Executive may in any
event retain his personal rolodex, his personal correspondence files, and
documents relating to his compensation, benefits and other entitlements.

                (b) During the Term, and (provided that neither the Company nor
any of its Affiliates shall, on or after the Termination Date, have materially
breached any of their material obligations to the Executive under this Agreement
or otherwise, which breach shall have continued uncured for 15 days after the
Executive has given written notice requesting cure) for a period of two (2)
years thereafter, the Executive shall not, without the prior written consent of
the Company and other than in connection with his services hereunder during the
Term, become employed in an executive capacity similar to the capacity in which
he served the Company hereunder by any of the following:

                     (i) any southeastern public office REIT;

                     (ii) any southeastern private office REIT with net assets
in excess of $200 million; or

10



--------------------------------------------------------------------------------



 



                     (iii) Apollo Real Estate Advisors, L.P., or any of its
Affiliates, with respect to any business or asset acquired from the Company.

                (c) In the event of any actual or threatened breach by the
Executive of any of the provisions of Sections 10(a) or (b) hereof, the Company
shall be entitled to seek an injunction, through arbitration in accordance with
Section 13 hereof or from any court with jurisdiction over the matter and the
Executive, restraining the Executive from violating such provision, without the
necessity of proving actual damages or the inadequacy of a legal remedy.

                (d) All work performed by the Executive during the course of his
employment with the Company (whether alone or with others) in (i) creating,
developing, modifying, enhancing or maintaining computer programs, databases and
the like and/or (ii) creating, developing or modifying works to which copyright
protection may attach, shall be considered “works made for hire” to the extent
permitted under applicable copyright law and shall be the exclusive property of
the Company. To the extent such works are not considered works made for hire,
all right, title and interest in and to such works, including, but not limited
to, the copyright, renewals and extensions thereof, is hereby assigned to the
Company and the Executive agrees to execute, promptly upon the Company’s
reasonable request and at its sole expense, any documents in relation to said
assignment as are reasonably necessary to perfect the Company’s exclusive
ownership therein.

                (e) The Executive hereby assigns all right, title and interest
in and to all inventions and methods (whether or not patentable or reduced to
practice), improvements, discoveries, techniques, formulae and processes,
created, developed or conceived by the Executive during the Term and relating to
the Company’s business. After termination of his employment, the Executive will
cooperate with the Company, at the Company’s reasonable request and sole
expense, in the protection and enforcement of the rights and property of the
Company in any invention, method, improvement, discovery, techniques, formulae
or process, assignable or assigned hereunder to the Company, applications for
patents therefor, and patents granted thereon. In the event the Company is
unable for any reason to secure such cooperation, the Executive hereby
irrevocably designates and appoints the Company, its officers and agents as his
agents and attorneys-in-fact to act, at the Company’s sole expense, for and on
the Executive’s behalf to execute and file any patent application and
assignments with the same legal force and effect as if executed by the
Executive, and to do all other lawfully permitted acts, in each case as
reasonably necessary to further the prosecution and issuance of patents thereon.

                (f) The Executive acknowledges and agrees that the Company is
and will be the sole and exclusive owner of all trademarks, service marks,
patents, copyrights, trade dress, trade secrets, business names, inventions,
proprietary know-how and information of any type, whether or not in writing and
all other intellectual property of the Company created by the Executive during
his employment with the Company and relating to the Company’s business. The
Executive further acknowledges and agrees that any and all derivative works
based on intellectual property subject to this Section 10(f) hereof, created
during the Term shall be exclusively owned by the Company.

                (g) Nothing in this Agreement shall be construed to grant the
Executive any right, title or interest in, or any license (express or implied)
to use, any intellectual property owned or

11



--------------------------------------------------------------------------------



 



used by the Company (including, without limitation, any trademarks, trade dress,
service marks, copyrights, trade secrets, patents or proprietary know-how or
information of any type, whether written or not written) except solely in the
course of his employment with the Company.

                (h) There shall be no contractual or similar restrictions on the
Executive’s conduct following termination of his employment hereunder, other
than restrictions expressly set forth in this Agreement and restrictions
enforceable solely by forfeiture of benefits to which he might otherwise be
entitled.

      11. Assignability; Binding Nature.

                (a) This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs (in the case of
the Executive) and assigns.

                (b) No rights or obligations of the Company under this Agreement
may be assigned or transferred by the Company except that such rights and
obligations may be assigned or transferred pursuant to a merger, consolidation
or other combination in which the Company is not the continuing entity, or a
sale or liquidation of all or substantially all of the business and assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee expressly assumes the liabilities, obligations and duties of the
Company as set forth in this Agreement. In the event of any merger,
consolidation, other combination, sale of business and assets, or liquidation as
described in the preceding sentence, the Company shall use its best reasonable
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder.

                (c) No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will or by
operation of law, except to the extent otherwise provided in Section 15(e)
hereof.

      12. Representations.

                (a) The Company represents and warrants that (i) it is fully
authorized by action of its Board (and of any other Person or body whose action
is required) to enter into this Agreement and to perform its obligations under
it; (ii) the execution, delivery and performance of this Agreement by it does
not violate any applicable law, regulation, order, judgment or decree or any
agreement, arrangement, plan or corporate governance document to which it is a
party or by which it is bound; and (iii) upon the execution and delivery of this
Agreement by the Parties, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

                (b) The Executive represents and warrants that, to the best of
his knowledge and belief, (i) delivery and performance of this Agreement by him
does not violate any applicable law, regulation, judgment or decree or any
agreement to which the Executive is a party or by which he is bound and (ii)
upon the execution and delivery of this Agreement by the Parties, this Agreement
shall be a valid and binding obligation of the Executive, enforceable against
him in

12



--------------------------------------------------------------------------------



 



accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

      13. Resolution of Disputes. Any Claim arising out of or relating to this
Agreement, any other agreement between the Executive and the Company or its
Affiliates, the Executive’s employment with the Company, or any termination
thereof (collectively, “Covered Claims”) shall (except to the extent otherwise
provided in Section 10(c) hereof with respect to certain requests for injunctive
relief) be resolved by binding confidential arbitration, to be held in Boca
Raton, Florida, in accordance with the Commercial Arbitration Rules (and not the
National Rules for Resolution of Employment Disputes) of the American
Arbitration Association and this Section 13. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
Company shall promptly pay all costs and expenses (including without limitation
reasonable attorneys’ fees and other charges of counsel) incurred by the
Executive or his beneficiaries in resolving any Covered Claim, subject to
receiving a written undertaking from the recipient to reimburse any such amounts
paid to the extent that it is finally determined that the Company substantially
prevailed in respect of such Covered Claim.

      14. Notices. Any notice, consent, demand, request, or other communication
given to a Person in connection with this Agreement shall be in writing and
shall be deemed to have been given to such Person (x) when delivered personally
to such Person or (y), provided that a written acknowledgment of receipt is
obtained, five days after being sent by prepaid certified or registered mail, or
two days after being sent by a nationally recognized overnight courier, to the
address (if any) specified below for such Person (or to such other address as
such Person shall have specified by ten days’ advance notice given in accordance
with this Section 14) or (z), in the case of the Company only, on the first
business day after it is sent by facsimile to the facsimile number set forth
below (or to such other facsimile number as shall have specified by ten days’
advance notice given in accordance with this Section 14), with a confirmatory
copy sent by certified or registered mail or by overnight courier in accordance
with this Section 14.

      If to the Company:   Benjamin C. Bishop, Jr.     50 North Laura Street    
Suite 3625     Jacksonville, FL 32202     Phone #: (904) 354-5573     Fax #:
(904) 354-7033           and a copy to each of:           Harold F. McCart, Jr.
    Boling & McCart     1000 Riverside Avenue     Suite 111     Jacksonville, FL
32204     Phone #: (904) 354-6543     Fax #: (904) 354-9009

13



--------------------------------------------------------------------------------



 



          Lawrence K. Gragg     White & Case, LLP     First Union Financial
Center     200 South Biscayne Blvd.     Suite 4900     Miami, FL 33131-2352   If
to the Executive:   The address of his principal residence as it appears in the
Company’s records, with a copy to him (during the Term) at his office in Boca
Raton, Florida, and a copy to:           Law Offices of Joseph E. Bachelder    
780 Third Avenue, 29th Floor     New York, NY 10017     Attn: Robert M.
Sedgwick, Esq.     Fax: 212-319-3070   If to a beneficiary of the Executive:  
The address most recently specified by the Executive or the beneficiary.

      15. Miscellaneous.

                (a) Entire Agreement. This Agreement contains the entire
understanding and agreement between the Parties concerning the specific subject
matter hereof and supersedes in entirety, as of the Effective Date and excepting
the provisions of Sections 3(c) and 3(d) of the Prior Employment Agreement, any
prior employment agreement between the Executive and the Company, provided,
however, that nothing herein shall limit or reduce any right or benefit that had
accrued to the Executive as of the Effective Date under the Prior Employment
Agreement.

                (b) Amendment or Waiver. No provision in this Agreement may be
amended unless such amendment is set forth in a writing that expressly refers to
the provision of this Agreement that is being amended and that is signed by the
Executive and by an authorized (or apparently authorized) officer of the
Company. No waiver by any Person of any breach of any provision of this
Agreement shall be deemed a waiver of any similar or dissimilar provision at the
same or any other time. To be effective, any waiver must be set forth in a
writing signed by the waiving Person and must specifically refer to the
provision of this Agreement whose breach is being waived.

                (c) Inconsistencies. In the event of any inconsistency between
any provision of this Agreement and any provision of any employee handbook,
personnel manual, program, policy, or arrangement of the Company or any of its
Affiliates, or any provision of any agreement, plan, or corporate governance
document of any of them, the provisions of this Agreement shall control unless
the Executive otherwise agrees in a writing that expressly refers to the
provision of this Agreement whose control he is waiving.

14



--------------------------------------------------------------------------------



 



                (d) Headings. The headings of the Sections and sub-sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

                (e) Beneficiaries/References. The Executive shall be entitled,
to the extent permitted under applicable law, to select and change a beneficiary
or beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, references in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary, estate or other legal representative.

                (f) Survivorship. Except as otherwise set forth in this
Agreement, the respective rights and obligations of the Parties hereunder shall
survive any termination of the Executive’s employment.

                (g) Severability. To the extent that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall
remain in full force and effect so as to achieve the intentions of the Parties,
as set forth in this Agreement, to the maximum extent possible.

                (h) Withholding Taxes. The Company may withhold from any amount
or benefit payable under this Agreement taxes that it is required to withhold
pursuant to any applicable law or regulation.

                (i) Governing Law. This Agreement shall be governed, construed,
performed and enforced in accordance with its express terms, and otherwise in
accordance with the laws of the State of Florida, without reference to
principles of conflict of laws.

                (j) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument. Signatures delivered
by facsimile shall be effective for all purposes.

15



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

                  Koger Equity, Inc.           Date: March 21, 2003   By:   /s/
Benjamin C. Bishop, Jr.        

--------------------------------------------------------------------------------

    Name:   Benjamin C. Bishop, Jr.     Title:   Chairman of the Compensation
Committee of the Board of Directors of Koger Equity, Inc.                   The
Executive           Date: 3/27/03       /s/ Thomas J. Crocker        

--------------------------------------------------------------------------------

        Thomas J. Crocker

16



--------------------------------------------------------------------------------



 



EXHIBIT A

DEFINITIONS

      a. “Affiliate” of a Person shall mean any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.

      b. “Agreement” shall mean this Employment Agreement, which includes for
all purposes its Exhibit A.

      c. “Cause” shall mean:

                i. the Executive is convicted of, or pleads guilty or nolo
contendere to, a felony (other than a felony involving a traffic violation or as
a result of vicarious liability); or

                ii. willful misconduct by the Executive with regard to the
Company that has a material adverse effect on the Company; provided that
misconduct shall not be deemed “willful” unless the Executive engages in it in
bad faith and without a reasonable belief that it is in, or not opposed to, the
interests of the Company.

      d. “Change in Control” shall mean the occurrence of any of the following
events:

                i. the Company ceases to be a publicly owned corporation having
at least 500 stockholders;

                ii. there occurs any event or series of events that would be
required to be reported as a change of control in response to item 1(a) on a
Form 8-K filed by the Company under the Securities Act of 1933 or in any other
filing by the Company with the Securities and Exchange Commission unless the
person, as that term is defined or used in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934 (for purposes of this definition, “Person”),
acquiring control is an affiliate of the Company as of the date the stockholders
of the Company approved the Koger Equity, Inc. 1998 Equity and Cash Incentive
Plan;

                iii. the Company executes an agreement of acquisition, merger,
or consolidation which contemplates that after the effective date provided for
in the agreement all or substantially all of the business and/or assets of the
Company will be controlled by another Person; provided, however, for purposes of
this subparagraph (iii) that if such an agreement requires as a condition
precedent approval by the Company’s shareholders of the agreement or
transaction, a Change in Control shall not be deemed to have taken place unless
and until such approval is secured and if the voting shareholders of such other
Person shall, immediately after such effective date, be substantially the same
as the voting shareholders of the Company immediately prior to such effective
date, the execution of such agreement shall not, by itself, constitute a Change
in Control;

                iv. any Person (other than the Company, a majority-owned
subsidiary of the Company, an employee benefit plan maintained by the Company or
a majority-owned

17



--------------------------------------------------------------------------------



 



subsidiary of the Company) becomes the beneficial owner, directly or indirectly
(either as a result of the acquisition of securities or as the result of an
arrangement or understanding, including the holding of proxies, with or among
security holders), of securities of the Company representing 25% or more of the
votes that could then be cast in an election for members of the Board unless
within 15 days of being advised that such ownership level has been reached, the
Board adopts a resolution approving the acquisition of that level of securities
ownership by such Person;

      v. during any period of twenty-four (24) consecutive months, commencing
after the date the Company’s shareholders approved the Koger Equity, Inc. 1998
Equity and Cash Incentive Plan, individuals who at the beginning of such
twenty-four (24) month period were directors of the Company shall cease to
constitute at least a majority of the Board, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of (i) the
directors then in office who were directors at the beginning of the twenty-four
(24) month period or (ii) the directors specified in clause (i) above plus
directors whose election has been so approved by directors specified in clause
(i) above, or

                vi. (x) the Company combines with another entity and is the
surviving entity, or (y) all or substantially all of the assets or business of
the Company are disposed of pursuant to a sale, merger, consolidation,
liquidation, dissolution or other transaction or series of transactions (any
event described in clause (x) or (y) being a “Triggering Event”), unless the
holders of Voting Securities of the Company immediately prior to such Triggering
Event own, directly or indirectly, by reason of their ownership of Voting
Securities of the Company immediately prior to such Triggering Event, at least a
majority of the Voting Securities (measured both by number of Voting Securities
and by voting power and excluding all Voting Securities owned by all new equity
investors that invest in the Company simultaneously with the occurrence of the
Triggering Event) of (q) in the case of a combination in which the Company is
the surviving entity, the surviving entity and (r) in any other case, the entity
(if any) that succeeds to all or substantially all of the Company’s business and
assets.

      e. “Claim” shall include, without limitation, any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information.

      f. “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.

      g. “Common Stock” shall mean common stock, par value $.01, of the Company.

      h. “Confidential Information” shall mean all confidential or proprietary
information developed or used by the Company or any of its Affiliates, whether
or not such information is in tangible form, including any confidential or
proprietary customer lists, marketing strategies, plans and programs, trade
secrets or other confidential knowledge or information with respect to the
operations or finances of the Company or any of its subsidiaries

18



--------------------------------------------------------------------------------



 



or with respect to confidential or secret processes, services, techniques,
customers or plans with respect to the Company or its subsidiaries, but shall
not include any information that (x) has previously been disclosed to the
public, or is in the public domain, other than as a result of the Executive’s
breach of Section 10(a) hereof, or (y) is known or generally available to the
public or within any trade or industry of the Company or any of its Affiliates.

      i. “Disability” shall mean the Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
hereunder for either (x) 180 consecutive days or (y) an aggregate of 270 days in
any 365 day period, in either case, as determined below. The Executive may, and
at the request of the Company shall, submit to medical examinations by a
physician selected by the Company, to whom the Executive has no reasonable
objection, at the times selected by the Company, to determine whether the
Executive is unable, due to physical or mental incapacity, to substantially
perform his duties hereunder. Such determination shall, if made reasonably and
in good faith, be conclusive. If the Executive unreasonably refuses to submit to
such medical examinations, the Company’s determination as to whether the
Executive is unable, due to physical or mental incapacity, to substantially
perform his duties hereunder shall be conclusive.

      j. “Executive” shall have the meaning set forth in the preamble to this
Agreement, as modified by Section 15(e) hereof.

      k. “Good Reason” shall mean the occurrence of any of the following events
during the Term without the Executive’s prior written consent and without full
cure prior to the date for cure set forth in the Notice of Termination for Good
Reason (with a minimum cure period of 10 days after the Executive provides the
Company with the Notice of Termination for Good Reason):

                i. any failure to continue the Executive as Chief Executive
Officer of the Company and a member of the Board (except in connection with the
termination of the Executive’s employment for Cause or Disability or as a result
of the Executive’s death or temporarily as a result of the Executive’s illness
or other absence);

                ii. any material diminution in the Executive’s responsibilities
or authorities (except in connection with the termination of the Executive’s
employment for Cause or Disability or as a result of the Executive’s death or
temporarily as a result of the Executive’s illness or other absence); the
assignment to him of duties that are materially inconsistent with, or materially
impair his ability to perform, the duties then assigned to him; or any change in
the reporting structure so that the Executive is required to report, in his role
as Chief Executive Officer of the Company, to any Person other than the Board
and its Chairman;

                iii. any relocation of the Executive’s principal office, or
principal place of employment, to a location that is more than 35 miles from
(x) its location in Boca Raton, Florida, as of the Effective Date and (y) the
Executive’s principal residence at the time of the relocation;

19



--------------------------------------------------------------------------------



 



                iv. any material breach by the Company of any of its obligations
under Sections 3 through 6, 8 or 9 hereof, or of any of its representations or
warranties in Section 12(a) hereof, or

                v. any failure by any successor to all or substantially all of
the Company’s business or assets (whether by reconstruction, amalgamation,
combination, merger, consolidation, sale, liquidation, dissolution or otherwise)
to assume, in a writing delivered to the Executive at the time of such
successorship transaction, the Company’s obligations hereunder.

      In addition, any termination by the Executive of his employment hereunder
during the 90 day period that commences 270 days after the occurrence of any
Change in Control shall be deemed to be a termination for Good Reason.

      l. “Notice of Termination for Good Reason” shall mean a notice that sets
forth in reasonable detail the circumstances claimed to provide a basis for
termination for Good Reason and that sets forth a date, not less than 10 days
nor more than 60 days after the date the Company receives the notice, by which
cure of the circumstances claimed to constitute a basis for termination for Good
Reason is requested; provided, however, that in the case of events set forth in
(i) and (ii) of the definition of Good Reason, the date may be five days after
the date the Company receives the notice.

      m. “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.

      n. “Prior Employment Agreement” shall have the meaning set forth in the
first “Whereas” clause in this Agreement.

      o.  “Proceeding” shall include, without limitation, any actual, threatened
or reasonably anticipated action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.

      p. “Restricted Stock” shall mean any compensatory restricted shares,
phantom shares, or analogous rights granted by or on behalf of the Company or
any of its Affiliates, and any security or right received in respect of any of
the foregoing shares or rights.

      q. “Stock Option” shall mean any compensatory option or warrant to acquire
securities of the Company or any of its Affiliates; any compensatory stock
appreciation right, phantom stock option or analogous right granted by or on
behalf of the Company or any of its Affiliates; and any security or right
received in respect of any of the foregoing options, warrants or rights.

      r. “Term” shall have the meaning set forth in Section 2 hereof.

      s. “Termination Date” shall mean the date on which the Executive’s
employment hereunder terminates in accordance with this Agreement.

20



--------------------------------------------------------------------------------



 



      t. “Voting Securities” shall mean issued and outstanding securities of any
class or classes having general voting power, under ordinary circumstances in
the absence of contingencies, to elect the members of the Board.

21



--------------------------------------------------------------------------------



 



APPENDIX I

FORM OF GENERAL RELEASE

      In consideration of certain payments and benefits to be provided to him
pursuant to Section 7 of the Employment Agreement (the “Employment Agreement”)
entered into as of January 1, 2002, by and between himself and Koger Equity,
Inc. (the “Company”), Thomas J. Crocker (the “Executive”), for himself, his
heirs, assigns, successors, executors, and administrators (hereinafter
collectively referred to as the “Releasors”), hereby fully releases and
discharges (i) the Company, each of its predecessors, successors, and
“Affiliates” (as such term is defined in the Employment Agreement) forever and
unconditionally, from any and all manner of action, claim, demand, damages,
cause of action, debt, sum of money, contract, covenant, controversy, agreement,
promise, judgment, and demand whatsoever, in law or equity, known or unknown,
existing or claimed to exist (hereinafter, collectively referred to as “Claims”)
arising from the beginning of time through the execution of this General Release
and (ii) the officers, directors, employees, agents, representatives,
consultants, and independent contractors of the parties listed in (i) and/or
anyone else connected with each of them (the parties described in (i) and
(ii) collectively, the “Released Parties”), forever and unconditionally, from
any and all Claims that arise out of, or relate to, the Executive’s employment
with the Company or the termination of such employment arising from the
beginning of time through the execution of this General Release, in each case,
including (without limitation) any such Claim (i) that is a discrimination claim
based on race, religion, color, national origin, age, sex, sexual orientation or
preference, disability or retaliation, (ii) that is based on any cause of action
under the following in each case as amended: the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Civil Rights Act of 1968, the Equal Pay Act of 1963, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Worker Adjustment and Retraining Notification Act, the Employee
Retirement Income Security Act of 1974 (except any valid claim to recover vested
benefits, if applicable), (iii) that is based on any applicable Executive Order
program, and their state or local counterparts, including, without limitation,
the Florida Civil Rights Act of 1992, and/or any other federal, state or local
law, rule, regulation, constitution or ordinance, (iv) that arises under any
public policy or common law or under any practices or procedure of the Company,
(v) that is based on any claim for wrongful termination, back pay, future wage
loss, and/or (vi) that is based on any other claim, whether in tort, contract or
otherwise, or any claim for costs, fees or other expenses, including attorneys’
fees; provided, however, that nothing herein shall be deemed to affect or
release any Claim (x) that arises out of, or is preserved by, any of Sections 7
through 15 of the Employment Agreement, including (without limitation)
Section 7(h)(iv), or (y) that is brought as a counter-claim in any proceeding.
This General Release shall become null and void in the event that the Company
materially breaches, after the Executive’s employment under the Employment
Agreement terminates, any material obligation to the Executive that arises
under, or is preserved by, the Employment Agreement.

      By signing this General Release, the Executive acknowledges that:

      (i) he has read and fully understands the terms of this General Release
and had the opportunity to negotiate its terms at the time he entered into the
Employment Agreement;

22



--------------------------------------------------------------------------------



 



      (ii) he has been advised to consult with his attorneys, concerning the
terms of this General Release, and that he has done so to the extent he deems
necessary;

      (iii) he had ample opportunity to negotiate through his attorneys
concerning this General Release at the time he entered into the Employment
Agreement;

      (iv) he has agreed to execute this General Release knowingly, voluntarily,
with such advice from his counsel as he deemed appropriate, and was not
subjected to any undue influence or coercion in agreeing to its terms;

      (v) he has been given 21 days to consider this General Release, and
acknowledges that in the event that he executes this General Release prior to
the expiration of the 21 day period, he hereby waives the balance of said
period;

      (vi) he will have seven (7) days following his execution of this General
Release to revoke this General Release, and this General Release shall not
become effective or enforceable until the revocation period has expired. Any
revocation within this seven (7) day period must be submitted in writing and
personally delivered, or mailed, by 5:30 p.m. on the 7th day following his
execution of this General Release to [            ], Koger Equity, Inc.
[address]. No payments or benefits provided for in Section 7 of the Employment
Agreement (other than payments and benefits that would have been due under
Section 7(h) of the Employment Agreement even if the termination of the
Executive’s employment had been for cause in accordance with Section 7(b) of the
Employment Agreement) will be made until after the seven (7) day period has
expired and this General Release has become effective. If this General Release
is revoked by the Executive, then the Company shall not be required to provide
any of the payments and benefits otherwise required under Section 7 of the
Employment Agreement (other than payments and benefits that would have been due
under Section 7(h) of the Employment Agreement even if the termination of the
Executive’s employment had been for cause in accordance with Section 7(b) of the
Employment Agreement); and

      (vii) no provision of this General Release may be modified, changed,
waived or discharged unless such waiver, modification, change or discharge is
agreed to in a writing that has been signed by the Company and the Executive.

          THE EXECUTIVE          

--------------------------------------------------------------------------------

    Thomas J. Crocker           Date:

23